ne internal_revenue_service department of the treasury washington dc contact person telephone number in referpneators ip date nov ulla lol1 legend taxpayer a taxpayer b bate date date date ira ira ira ira dear this is in response to the letter submitted by your authorized representative on your behalf in which you ask for a series of letter rulings under sec_401 of the internal_revenue_code following facts and representations support your ruling requests the taxpayer a whose date of birth was date died on date having taxpayer a's required_beginning_date as that term is attained age used in code sec_401 c was date gl page at his death taxpayer a maintained three individual_retirement_arrangements tras a dollar_figure required_beginning_date taxpayer a had named taxpayer b as the beneficiary of his ira and his ira in his name ira sec_1 and prior to his code section his son taxpayer a previously maintained ira in his name prior to his code sec_401 a required_beginning_date taxpayer a had named taxpayer b the beneficiary of his ira transferred by means of a trustee-to-trustee transfer his ira to ira ira maintained in the name of taxpayer a taxpayer b was also the primary beneficiary of ira on or about date taxpayer a as an taxpayer b’s date of birth was date taxpayer a elected to receive distributions from his ira sec_1 over the with respect to each of joint life expectancies of taxpayer a and taxpayer b his iras taxpayer a had elected the term certain method of computing his minimum required distributions -recalculate his life expectancy eligible for recalculation in other words taxpayer a had elected to not taxpayer b’s life expectancy was not during his life code sec_401 minimum required distributions and were made in accordance with the minimum distribution from ira sec_1 incidental benefit mdib required distributions from his ira sec_1 said calendar_year rule taxpayer a had not received his calendar_year and prior to his death during for calendar years subsequent to calendar_year taxpayer b intends to receive minimum distributions required under code sec_401 tra i and ira over the remaining joint life expectancy of taxpayers a and b from based on the above facts and representations you through your authorized representative request the following letter rulings that taxpayer a timely designated taxpayer b as the beneficiary of his ira that taxpayer a elected not to have his life expectancy recalculated for purposes of determining code sec_40l a required distributions from his ira that taxpayer a timely designated taxpayer b as the beneficiary of his ira that taxpayer a elected not to have his life expectancy recalculated for purposes of determining code sec_401 required distributions from his ira a w that taxpayer b may be treated as the designated_beneficiary as that term is used in code sec_401 a of ira that taxpayer a elected not to have his life expectancy recalculated dr page for purposes of determining code sec_401 a required distributions from his ira with respect to determining minimum required distributions that for calendar_year from ira sec_1 and taxpayer b beneficiary thereof must calculate said required distributions in accordance with the mdib requirements and as the that with respect to ira sec_1 and determining code sec_401 a required distributions for calendar years beginning with taxpayer b may use the remaining joint life expectancy of taxpayers a and b beneficiary thereof reduced by one for each subsequent calendar_year for purposes of the designated j with respect to your ruling requests sec_408 a of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements -cf sec_401 shall apply to the distribution of the entire_interest of individual for whose benefit the ira trust is maintained an code sec_401 a provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee anda designated_beneficiary over the life of such employee or over the lives of sec_401 c for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age of the code provides in relevant part that code sec_401 b i provides that where distributions have begun over life expectancy cies trust shall not constitute a qualified_trust under this section unless the plan provides that gistributed to him at least as rapidly as under the method of distribution being used under subparagraph a ii if the employee dies before his entire_interest has been the remaining portion of such interest will be distributed in accordance with subparagraph a ii a of the date of death as sec_401 -1 of the proposed income_tax regulations question and answer d-3 provides that for purpeses of calculating the distribution period for distributions that begin prior to death the designated_beneficiary will be determined as of the plan participant’s ira holder’s required beginning al page sec_401 -1 of the proposed_regulations q a f-l a provides that where an employee’s benefit is an individual_account and is to be distributed over a period not extending beyond the life expectancy of the employee or the joint life and last survivor expectancy of the employee and his designated_beneficiary the amount required to be distributed for each calendar_year beginning with the first calendar_year for which distributions are required and for each succeeding calendar_year must be at least equal to the quotient obtained by dividing the employee's benefit by the applicable life expectancy in the form of sec_1 a -1 of zhe proposed_regulations q a f-1l d provides that the term applicable life expectancy means the life expectancy or the joint and last survivor expectancy determined in accordance with e-1 through e-5 of the proposed_regulations reduced by one for each calendar_year which has elapsed since the date on which the life expectancy or joint and last survivor expectancy was calculated however pursuant to e-6 through e-8 life expectancy is recalculated the applicable life expectancy will be the life expectancy so recalculated sec_1_401_a_9_-1 of the proposed_regulations q a e-6 provides in general that the life expectancy of a designated_beneficiary may be recalculated if the designated_beneficiary is the ira holder’s spouse sec_1_401_a_9_-1 of the proposed_regulations q a f-3a provides generally that with respect to individual_account_plans from which distributions have commenced prior to the employee’s death post death distributions will comply with the at least as rapidly as under the method of distribution being used under sec_401 a a ii distributions are made in accordance with o a f-1 rule if said sec_1_401_a_9_-1 of the proposed_regulations q a e-8 provides in that the life expectancy of a non-spouse beneficiary may not q a e-8 also provides in pertinent part that if the life pertinent part be recalculated expectancy of either a plan participant ira holder or his beneficiary is being recalculated the recalculated life expectancy is reduced to end of the calendar_year following the calendar_year of the ira holder’s or beneficiary’s death at the sec_1 a -1 of the proposed_regulations q a g-4 b provides in relevant part that with respect to amounts transferred from one qualified pian ira the designated_beneficiary under the transferor plan will be the designated_beneficiary under the transferee_plan unless subsequently changed or modified to another after the employee’s required_beginning_date sec_1 a -2 of the proposed_regulations qs a sec_1 through sets down the minimum distribution incidental benefit mdib requirements applicable to qualified_retirement_plans and iras sec_1 a -2 of the proposed_regulations q a-3 provides in relevant part that the mdib requirements do not apply to distributions after an employee's death of gf _ as noted above in this case taxpayer a pricr to his code sec_401 required_beginning_date named his son taxpayer b ira sec_1 and ira was transferred by means of a post required_beginning_date trustee-to-trustee transfer to ira taxpayer a did not change his beneficiary designations with respect to any of his iras including ira prior to his death additionally as noted above with respect to his ira sec_1 recalculated for purposes of code secticn a and taxpayer a's life expectancy was not being as the beneficiary of his iras thus with respect to your ruling requests the service concludes as follows e t that taxpayer a timely designated taxpayer b beneficiary of his ira as the that taxpayer a elected not to have his life expectancy recalculated for purposes of determining code sec_401 required distributions from his ira that taxpayer a timely designated taxpayer b beneficiary of his ira as the that taxpayer a elected not to have his life expectancy recalculated for purposes of determining code sec_401 required distributions from his ira that taxpayer b may be treated as the designated_beneficiary as that term is used in code sec_401 of ira that taxpayer a elected not to have his life expectancy recalculated for purposes of determining code sec_401 required distributions from his ira ‘that with respect to determining minimum required distributions for calendar_year from ira sec_1 and taxpayer b beneficiary thereof must calculate said required distributions in accordance with the mdib requirements found at sec_1 a -2 of the proposed_regulations and as the that with respect to ira sec_1 and determining code sec_401 a calendar years beginning with taxpayer b may use the remaining joint life expectancy of taxpayers a and b beneficiary thereof reduced by one for each subsequent calendar_year for purposes of required distributions for the designated this ruling letter assumes that taxpayer a's ira sec_1 have met or will meet the requirements of code sec_408 relevant thereto and either at all times auc pee this ruling is directed solely to the taxpayer who requested it of the code provides that it may not be used or cited by sec_6110 others as precedent pursuant to a power_of_attorney on file in this office letter_ruling is being sent to your authorized representative a copy of this sincerely yours binet va sora frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
